Title: To James Madison from John Gavino (Abstract), 9 April 1805
From: Gavino, John
To: Madison, James


9 April 1805, Gibraltar. No. 3. “On the 6th. Instant I had the honor of adressing you No. 2, & Continue without the pleasure of hearing from you, I then inclosed a Dispatch from Malta.
“I have now to inform you that an Algereen frigate & Xabeque have been off Cadiz (the former is the Sisne wch. they Captured from the Portuguese) it is sayd that they have Captured some small Vessels, and sent them to Larach on the Coast of Salé; & made a Landing on the Coast of Algarve, from whence they took some Men.”
Adds in a postscript: “Capn. Stewart in the Syren Proceeded yesterday for Tanger. We Continue well here. Just now a fleet of 11 Sail the Line, 2 frigates & 7 other Sail have appeard in the Gutt from the East, they are french & no doubt the Toulon fleet going to Join the Spanish ships at Cadiz.”
